Exhibit 10-59

8-K DISCLOSURE NOTICE


Institutions subject to SEC regulation may be required to disclosure certain
information regarding this amendment within four days following implementation
of this or any other executive or director compensation program. Institutions
should consult with SEC counsel as to applicability of this requirement to this
amendment.




IMPORTANT NOTICE ABOUT THE PRACTICE OF LAW AND ACCOUNTING


Nothing in this document should be construed as tax, legal, or accounting
advice.  Benmark does not practice law or accounting.  The attached 409A
Amendment contains recommended changes intended to facilitate discussion between
you and your legal and/or tax advisor.  Benmark strongly recommends that you
seek review by outside counsel before signing this amendment.

 
 

--------------------------------------------------------------------------------

 

409A Amendment
to the
Temecula Valley Bank
Salary Continuation Agreement for
Donald A. Pitcher


Temecula Valley Bank (“Company”) and Donald A. Pitcher (“Executive”) originally
entered into the Temecula Valley Bank Salary Continuation Agreement
(“Agreement”) on September 30, 2004, which was subsequently amended and restated
as a Salary Continuation Agreement on December 29, 2006.  Pursuant to Section
7.1 of the Agreement, the Company and the Executive hereby adopt this 409A
Amendment, effective January 1, 2005.


RECITALS


This Amendment is intended to bring the Agreement into compliance with the
requirements of Internal Revenue Code Section 409A.  Accordingly, the intent of
the parties hereto is that the Agreement shall be operated and interpreted
consistent with the requirements of Section 409A.  Therefore, the following
changes shall be made:


1.  
Section 1.2, “Change in Control”, shall be deleted in its entirety and replaced
with the following Section 1.2:



“Change in Control” shall mean a change in ownership or control of the Company
as defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
Treasury Regulation.


2.  
Section 1.11, “Separation from Service”, shall be deleted in its entirety and
replaced with the following Section 1.11:



“Separation from Service” shall mean the Executive has experienced a termination
of employment with the Bank.  For purposes of this Agreement, whether a
termination of employment or service has occurred is determined based on whether
the facts and circumstances indicate that the Bank and Executive reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Executive would perform after such date
(whether as an Executive or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an Executive or an independent contractor) over
the immediately preceding thirty-six (36) month period (or the full period of
services to the Bank if the Executive has been providing services to the Bank
less than 36 months).  Facts and circumstances to be considered in making this
determination include, but are not limited to, whether the Executive continues
to be treated as an Executive for other purposes (such as continuation of salary
and participation in Executive benefit programs), whether similarly situated
service providers have been treated consistently, and whether the Executive is
permitted, and realistically available, to perform services for other service
recipients in the same line of business.  An Executive will be presumed not to
have separated from service where the level of bona fide services performed
continues at a level that is fifty percent (50%) or more of the average level of
service performed by the Executive during the immediately preceding thirty-six
(36) month period.


3.  
Section 2.1.1, “Amount of Benefit”, shall be amended to delete the words
“$80,000 (Eighty Thousand Dollars)” from the first sentence and to replace them
with the words “$100,000 (One Hundred Thousand Dollars)”.



4.  
Section 7.2, “Plan Terminations under Section 409A”, shall be deleted in its
entirety and intentionally left blank.



5.  
A new Section 8.9 shall be added as follows:



Certain Accelerated Payments.  The Bank may make any accelerated distribution
permissible under Treasury Regulation 1.409A-3(j)(4) to the Executive of
deferred amounts, provided that such distribution(s) meets the requirements of
Section 1.409A-3(j)(4).


6.  
A new Section 8.10 shall be added as follows:



Subsequent Changes to Time and Form of Payment.  The Bank may permit a
subsequent change to the time and form of benefit distributions.  Any such
change shall be considered made only when it becomes irrevocable under the terms
of the Agreement.  Any change will be considered irrevocable not later than
thirty (30) days following acceptance of the change by the Plan Administrator,
subject to the following rules:


(1)  
the subsequent deferral election may not take effect until at least twelve (12)
months after the date on which the election is made;

(2)  
the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

(3)  
in the case of a payment made at a specified time, the election must be made not
less than twelve (12) months before the date the payment is scheduled to be
paid.















Therefore, the foregoing changes are agreed to.






/s/Stephen H.
Wacknitz                                                                           /s/Donald
A. Pitcher
For the
Company                                                                           Donald
A. Pitcher




Date: December 31,
2007                                                                                     Date:
December 31, 2007



 
 

--------------------------------------------------------------------------------

 
